                                         Case 3:19-cv-07270-WHA Document 185 Filed 03/16/21 Page 1 of 9




                                   1
                                   2

                                   3
                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     JERMAINE THOMAS, et al.,                           Case No. 19-cv-07270-WHA (AGT)
                                                        Plaintiffs,
                                   8
                                                                                            DISCOVERY ORDER REGARDING
                                                 v.                                         PLAINTIFFS’ RENEWED MOTION TO
                                   9
                                                                                            COMPEL
                                  10     CRICKET WIRELESS, LLC,
                                                                                            Re: ECF No. 161
                                                        Defendant.
                                  11
                                  12
Northern District of California
 United States District Court




                                  13          This matter is back before the undersigned on plaintiffs’ renewed request to compel

                                  14   defendant Cricket Wireless, LLC to produce its litigation hold letters and related correspondence.

                                  15   ECF No. 161. The Court denied plaintiffs’ previous request (ECF No. 119) without prejudice,

                                  16   leaving open the possibility of a renewed motion following the deposition of Cricket’s Rule

                                  17   30(b)(6) representative on document retention. ECF No. 135. Plaintiffs, who have now deposed

                                  18   two Cricket witnesses on retention, argue in their renewed motion that neither witness provided

                                  19   relevant answers about the basic details surrounding the hold letters at issue. Having reviewed the

                                  20   parties’ joint letter brief, including the nearly 800 pages of attached deposition testimony, the

                                  21   Court grants plaintiffs’ renewed motion in part, as set forth below.

                                  22                                                   ***

                                  23          Plaintiffs filed this putative class action in November 2019, alleging that Cricket engaged

                                  24   in a fraudulent scheme to market and sell 4G/LTE devices and service plans to customers

                                  25   nationwide by falsely advertising its 4G/LTE coverage. The alleged scheme ran from May 2012

                                  26   until May 2014 (“putative class period”), when Cricket was acquired by AT&T, Inc.

                                  27          Importantly, this is not Cricket’s first (or second) time defending itself against these
                                  28   putative class allegations. In May 2015, different plaintiffs brought almost identical allegations
                                         Case 3:19-cv-07270-WHA Document 185 Filed 03/16/21 Page 2 of 9




                                   1   against Cricket in Barraza v. Cricket Wireless, LLC, No. 3:15-cv-02471-WHA (N.D. Cal.),
                                   2   another putative class action before Judge Alsup. Barraza was resolved on an individual basis in
                                   3   December 2015, before any putative class had been certified, when both named plaintiffs accepted
                                   4   Cricket’s offer of judgement for the full value of their claims and voluntarily dismissed the case
                                   5   with prejudice. At a hearing just before the dismissal, Judge Alsup asked the parties if there was
                                   6   “any scenario under which the merits of the case could come back to life,” and plaintiffs’ counsel
                                   7   said no. See ECF No. 97-4 at 3. Judge Alsup also asked counsel whether there was “any kind of
                                   8   side deal that allows you to go off and re-file a similar case in some other court,” and plaintiffs’
                                   9   counsel also said no. See id. at 5. At the time of Barraza’s dismissal, the statute of limitations
                                  10   had not run on the hundreds of thousands of other putative class members’ claims against Cricket.
                                  11          Then, in September 2016, two of the named plaintiffs here filed suit against Cricket in
                                  12   Missouri federal court based on the same alleged misconduct during the same time period. See
Northern District of California
 United States District Court




                                  13   Thomas v. Cricket Wireless, LLC, No. 16-cv-1065 (W.D. Mo.) (“Thomas I”). Thomas I, which
                                  14   Cricket describes as “a copycat of Barraza,” was voluntarily dismissed without prejudice subject
                                  15   to a tolling agreement that allowed the parties to discuss early resolution. ECF No. 119 at 5. That
                                  16   tolling agreement expired on November 4, 2019, when this case was filed. Id. at 3.
                                  17          During discovery in this case, plaintiffs learned that after Barraza was resolved in
                                  18   December 2015, Cricket discarded certain documents and data from the putative class period that
                                  19   plaintiffs believe would help substantiate their class allegations. Id. at 2. Cricket claims that it
                                  20   “was entitled to stop preserving documents after Barraza” and that “[i]n any event, [it] has been
                                  21   transparent about what documents were not retained.” Id. at 4. According to plaintiffs, Cricket
                                  22   admittedly:
                                  23          •   deleted the custodial accounts of key decisionmakers who participated in,
                                                  directed, or approved the alleged fraud, including the CEO, COO, CFO,
                                  24              Chief of Strategy, Senior VPs of Product and Marketing, Devices, and
                                                  Business Development, and Chief Marketing Officer;
                                  25
                                              •   did not preserve a single custodial account from a single member of the
                                  26              Sales & Operations Planning Committee, a central decision-making body
                                                  responsible for “more than 150 critical operating decisions” during the
                                  27              class period;
                                  28
                                                                                          2
                                           Case 3:19-cv-07270-WHA Document 185 Filed 03/16/21 Page 3 of 9




                                   1          •   did not preserve critical sales data related to its 4G phone sales, including
                                                  the price customers paid for their devices; and
                                   2
                                              •   did not even take steps to preserve the 4G advertisements it used during
                                   3              the class period.
                                   4   Id. at 2.1 Plaintiffs assert that “Cricket has represented that its document destruction was not

                                   5   performed by automated means and occurred, in whole or in part, after Barazza [sic] was filed.”

                                   6   Id. at 3. Cricket does not dispute this.

                                   7          Based on these concerning revelations about Cricket’s post-Barraza document

                                   8   destruction—which, in plaintiffs’ view, constitute “preliminary evidence of spoliation”—plaintiffs

                                   9   sought further discovery about Cricket’s document retention practices in an effort to further

                                  10   investigate a potential spoliation claim. Id. at 2. Cricket, while denying that any spoliation

                                  11   occurred, agreed to produce “documents sufficient to show which databases were sunset (and

                                  12   when)” and to “say when it stopped retaining the custodial documents of particular legacy Cricket
Northern District of California
 United States District Court




                                  13   officers and employees that plaintiffs have identified.” Id. at 4. Cricket also agreed to provide a

                                  14   Rule 30(b)(6) deposition about document retention. Id. But Cricket refused to produce its

                                  15   litigation hold letters and related correspondence as requested in plaintiffs’ RFP No. 57,2 objecting

                                  16   that those documents are irrelevant and privileged. Id. at 4–5.

                                  17          On November 20, 2020, shortly before plaintiffs were scheduled to depose Cricket’s Rule

                                  18   30(b)(6) witness on retention, they moved to compel production of the requested hold letters.

                                  19   Plaintiffs argued that any privilege attached to Cricket’s letters had been overcome by their

                                  20   “preliminary showing of spoliation”—i.e., Cricket’s admissions that it destroyed information from

                                  21

                                  22   1
                                         At the December 4, 2020 hearing on plaintiffs’ initial motion to compel, plaintiffs’ counsel stated
                                  23   that the parties “are all in agreement” that Cricket’s “customer database and information related to
                                       the price the individual customers paid for their phones [] no longer exists.” ECF No. 160 at
                                  24   30:9–12. Cricket’s counsel did not refute this assertion at the hearing, but Cricket has since
                                       claimed that it “never had” documents reflecting “the exact purchase prices for all 4G phone
                                  25   purchases.” ECF No. 161 at 4. Cricket otherwise maintains that it “had every right to dispose of
                                       the disputed documents and databases.” Id.
                                  26   2
                                         Plaintiffs’ RFP No. 57, as narrowed, requests Cricket’s “litigation hold notices and
                                       correspondence related to the release of those hold notices that relate to Cricket’s 4G/LTE
                                  27   advertising, sales, or network from 2012 through 2014 or were made in connection with four
                                       cases: (1) this case; (2) Thomas [I]; (3) Barazza [sic]; and (4) Bond v. Cricket Communications,
                                  28   LLC, No. 1:15-cv-923-GLR (D. Md.).” ECF No. 119 at 1.
                                                                                         3
                                         Case 3:19-cv-07270-WHA Document 185 Filed 03/16/21 Page 4 of 9




                                   1   the putative class period that plaintiffs claim was relevant and “might have been useful” to them.

                                   2   Id. at 2 (quoting Al Otro Lado, Inc. v. Wolf, 2020 WL 4432026, at *2 (S.D. Cal. July 31, 2020)).

                                   3   Cricket, in addition to claiming it had no duty to preserve the missing information, argued that

                                   4   compelling production prior to the upcoming Rule 30(b)(6) deposition was premature. Id. at 4–5.

                                   5   At oral argument, Cricket’s counsel reiterated that other courts in this Circuit have consistently

                                   6   followed a “deposition first” approach in similar situations, and urged this Court to do the same:

                                   7                     First, you do the 30(b)(6) -- because as Your Honor pointed out -- the
                                                         who, what, when, where, all of that stuff, that is not privileged. Those
                                   8                     are facts. And they could be obtained through the same tools of
                                                         discovery as any other non-privileged fact.
                                   9
                                                                                          ***
                                  10
                                                         Plaintiffs should make their -- you know, take advantage of the
                                  11                     traditional tools of discovery including the 30(b)(6) deposition that is
                                                         going to happen later this month. They can ask all of their questions
                                  12                     about the underlying non-privileged facts about document retention
Northern District of California




                                                         and when particular things that they think they need were no longer
 United States District Court




                                  13                     retained. And if they think that they have a basis for a preliminary
                                                         showing of spoliation, they can come back and get the litigation hold
                                  14                     letters to the extent that, you know, it’s appropriate at that time.
                                  15   ECF No. 160 at 31:17–24, 32:12–22. The Court agreed, and previewed its forthcoming written

                                  16   order:
                                                         I can understand why [plaintiffs] want the entire [litigation hold]
                                  17                     document; and I’m not saying that I might not order that. But, you
                                                         know, what I’m trying to focus on is you -- you can still ask all of
                                  18                     these [who, what, when, where, why] questions and get a 30(b)(6)
                                                         witness to answer them. Now, if the witness doesn’t answer them,
                                  19                     then I think that builds a stronger case for you; that the only way you
                                                         are going to get this information is contained in this letter. And,
                                  20                     therefore, that is a stronger case for you to go and hand the letter over
                                                         because the representative won’t give it to you.
                                  21

                                  22   Id. at 27:7–22.

                                  23            Cricket also argued, much less persuasively, that the Barraza hold letters “are no longer

                                  24   relevant” because “there is no way that Cricket could have been under a continuing duty to

                                  25   preserve documents” after Barraza given that the named plaintiffs’ lawyers told Judge Alsup in

                                  26   open court that no “side deal” existed to allow them to file a similar case in another court. See

                                  27   ECF No. 160 at 13–14. Yet Cricket’s counsel ultimately conceded that Cricket’s offer of

                                  28   judgment in Barraza was binding only as to the two individual settling plaintiffs—who were paid
                                                                                            4
                                           Case 3:19-cv-07270-WHA Document 185 Filed 03/16/21 Page 5 of 9




                                   1   the full value of their claims, including maximum punitive damages, as well as attorneys’ fees and

                                   2   costs—and not the hundreds of thousands of other putative class members whose identical claims

                                   3   against Cricket were still viable at the time Barraza was resolved. See id. at 3–16. And as

                                   4   plaintiffs’ counsel also noted, because no putative class had been certified in Barraza, “any

                                   5   representations that were made by the [named plaintiffs’ lawyers] at that time would have been, in

                                   6   fact, limited to the two individual plaintiffs that they were representing.” Id. at 6:15–20.

                                   7           Following the hearing, on December 14, 2020, the Court overruled Cricket’s relevance

                                   8   objections and held that the requested hold letters are relevant to plaintiffs’ examination of

                                   9   Cricket’s document preservation practices and whether Cricket spoliated relevant evidence.3 ECF

                                  10   No. 135 at 2 & n.3. But as foreshadowed at the hearing, the Court declined to immediately

                                  11   compel production of the hold letters and denied plaintiffs’ motion “without prejudice to renewal,

                                  12   if warranted, after completion of the upcoming deposition of Cricket’s Rule 30(b)(6)
Northern District of California
 United States District Court




                                  13   representative on document retention.” Id. at 1. The Court then provided specific guidance

                                  14   regarding permissible categories of inquiry at the upcoming deposition:

                                  15                   Plaintiffs will have the opportunity to get answers about Cricket’s
                                                       document preservation efforts at the upcoming Rule 30(b)(6)
                                  16                   deposition. And while plaintiffs should not inquire specifically into
                                                       how the litigation hold notices were worded or to how they described
                                  17                   the legal issues in this or any other action, questions about the “basic
                                                       details surrounding the litigation holds” are fair game. These “basic
                                  18                   details” include (1) when and to whom the litigation hold notices were
                                                       given, (2) what kinds and categories of information and data Cricket
                                  19                   employees were instructed to preserve and collect, and (3) what
                                                       specific actions they were instructed to take to that end.
                                  20
                                  21   Id. at 4 (simplified).

                                  22           Plaintiffs went on to depose two Cricket representatives on retention, Paula Phillips

                                  23
                                  24   3
                                         After the December 14, 2020 discovery hearing, at Cricket’s request, the Court reviewed in
                                  25   camera a “confidential agreement” related to the resolution of Barraza that Cricket claimed
                                       “further underscores why Cricket had no expectation that there would be another class action”
                                  26   after Barraza. See ECF No. 160 at 19:7–20:1; ECF Nos. 127, 128. The Court disagrees that the
                                       confidential agreement supports Cricket’s position that future litigation was not reasonably
                                  27   foreseeable after the stipulated dismissal of Barraza. Indeed, nothing in the confidential
                                       agreement foreclosed the possibility that any of the hundreds of thousands of other similarly-
                                  28   situated Cricket customers would pursue further litigation against Cricket based on the same
                                       claims that Cricket had just settled at full value with the two Barraza plaintiffs.
                                                                                           5
                                           Case 3:19-cv-07270-WHA Document 185 Filed 03/16/21 Page 6 of 9




                                   1   (custodial data and litigation holds) and Gwen Sikora (application data), and have since renewed

                                   2   their motion to compel. ECF No. 161. In their pending renewed request, plaintiffs argue that

                                   3   despite the Court’s instructions above, Cricket’s Rule 30(b)(6) witnesses either did not know, or

                                   4   were counseled not to answer, basic questions about what kinds and categories of information and

                                   5   documents were covered by the subject hold letters (category 2 above) and what specific actions

                                   6   Cricket employees were instructed to take regarding collection and preservation (category 3

                                   7   above). Id. at 2–3. Plaintiffs argue that they have now attempted to obtain that information from

                                   8   Cricket through written discovery, two Rule 30(b)(6) depositions, and review of Cricket’s Court-

                                   9   ordered privilege log—all without success—and the only remaining way that they can get the

                                  10   information is through an order compelling production of Cricket’s hold letters. Id.

                                  11          In opposing plaintiffs’ renewed request, Cricket doubles down on its position that it “had

                                  12   every right to dispose of the disputed documents and databases” and argues that there is no basis
Northern District of California
 United States District Court




                                  13   to compel production of its privileged hold letters because it has sufficiently answered plaintiffs’

                                  14   questions about document retention. Id. at 4–5. Cricket emphasizes that to date, it has produced

                                  15   spreadsheets showing which databases it deleted and when, identified when certain executive

                                  16   custodial files were deleted, provided two depositions about retention, and produced a privilege

                                  17   log “detailing the timing and recipients of litigation-hold correspondence and confirm[ing] that

                                  18   such holds remain in place.” Id. at 4.

                                  19          Cricket further argues that it followed the Court’s deposition instructions set forth in the

                                  20   December 14 order and “whenever plaintiffs asked for the underlying facts of what information

                                  21   was or was not preserved, by whom, and when, Cricket did not invoke the privilege and the

                                  22   witness answered the question to the best of Cricket’s knowledge.” Id. at 5. But plaintiffs cite to

                                  23   numerous places in both depositions where Cricket’s witnesses could not or would not answer

                                  24   questions specifically seeking information about the “basic details” surrounding the hold letters

                                  25   that the Court outlined in its prior order. For instance, focusing on Ms. Phillips’ testimony,4 when

                                  26   asked whether any of Cricket’s hold letters involved Cricket’s LTE network or devices, she

                                  27
                                       4
                                  28    The Court focuses on Ms. Phillips’ deposition because she was designated to testify about
                                       Cricket’s litigation hold letters, not Ms. Sikora. See ECF No. 161 at 5.
                                                                                          6
                                         Case 3:19-cv-07270-WHA Document 185 Filed 03/16/21 Page 7 of 9




                                   1   answered “I don’t know.” Phillips Dep., ECF No. 161-2, at 52:7–22. Ms. Phillips also refused to

                                   2   answer questions about what documents and data were subject to the hold letters:

                                   3                  Q: Is Legacy Cricket’s advertising subject to a litigation hold?
                                   4                  MR. RUSSELL: Object to the form. Stop. I’m going to -- Ms.
                                                      Phillips, you may -- I’m going to instruct the witness not to answer
                                   5                  this question based on the attorney/client privilege and attorney work
                                                      product protection.
                                   6
                                                      MS. DICKSON: Ms. Phillips, do you understand the instruction that
                                   7                  was provided to you by your counsel?
                                   8                  A: I do.
                                   9                  MS. DICKSON: And are you following his instruction and refusing
                                                      to answer?
                                  10
                                                      A: Yes.
                                  11
                                  12   Id. at 367:17–368:9. And same thing for the next question:
Northern District of California
 United States District Court




                                  13                  Q: Ms. Phillips, . . . [w]ere the Legacy Cricket customer records
                                                      subject to a litigation hold?
                                  14
                                                      MR. RUSSELL: Object to the form. I will instruct the witness not to
                                  15                  answer based on the attorney/client privilege and attorney work
                                                      product protection.
                                  16
                                                      MS. DICKSON: Ms. Phillips, do you understand the instruction
                                  17                  provided to you by your counsel?
                                  18                  A: Yes.
                                  19                  Q: Are you following his instruction?
                                  20                  A: Yes.
                                  21   Id. at 368:10–369:4. This question-objection-refusal to answer exchange repeated itself

                                  22   throughout Ms. Phillips’ deposition. See, e.g., id. at 370–72 (refusing to answer, at counsel’s

                                  23   instruction, whether minutes or presentations from the putative class period were subject to a hold

                                  24   letter); id. at 372–73 (same, for whether “data related to the price a customer paid for a device”

                                  25   was subject to a hold letter); id. at 373–74 (same, for whether Cricket’s document retention

                                  26   policies were subject to a hold letter); id. at 375–79 (same, for Cricket’s website, marketing

                                  27   packages, text messages to customers, billing statements to customers, and more). Similarly,

                                  28   when asked what Cricket’s employees were instructed to do with the documents and data
                                                                                         7
                                           Case 3:19-cv-07270-WHA Document 185 Filed 03/16/21 Page 8 of 9




                                   1   identified in the hold letters, Ms. Phillips was counseled not to answer. See, e.g., id. at 327–28,

                                   2   342–43.

                                   3          Based on these examples, the Court disagrees with Cricket that it “honored the line the

                                   4   Court drew in its December 14 order,” ECF No. 161 at 5, and agrees with plaintiffs that at this

                                   5   point, compelling production of Cricket’s hold letters in this case, Barraza, and Bond, is

                                   6   appropriate and the only way plaintiffs will get the information they need to further investigate

                                   7   and possibly prove spoliation. In reaching this conclusion, the Court returns to the undisputed fact

                                   8   that Cricket admittedly destroyed information and documents from the putative class period after

                                   9   the resolution of Barraza.5 Those admissions raise enough questions about Cricket’s document

                                  10   retention and preservation efforts—questions that Cricket has refused to answer through written

                                  11   discovery and now two Rule 30(b)(6) depositions—to allow plaintiffs “to take the ‘initial step’ of

                                  12   discovering the content of [Cricket’s] litigation hold notice[s] . . . so that they can ‘investigate and
Northern District of California
 United States District Court




                                  13   possibly prove spoliation.’” Al Otro Lado, 2020 WL 4432026, at *2 (quoting City of Colton v.

                                  14   Am. Promotional Events, Inc., 2011 WL 13223880, at *5 (C.D. Cal. Nov. 22, 2011).

                                  15          Plaintiffs also seek to compel production of Cricket’s hold letters issued in connection with

                                  16   two peripheral patent infringement cases, Mobile Telecommunications Technologies, LLC v. Leap

                                  17   Wireless, No. 2:13-cv-885 (E.D. Tex.), and Intellectual Ventures I LLC v. Cricket

                                  18   Communications, No. 1:13-cv-1669 (D. Del.), which were not mentioned or discussed in

                                  19   plaintiffs’ initial motion or at the hearing on that motion. See ECF No. 161 at 1, 3. Aside from

                                  20   their cursory claim that both cases “relate[] to 4G/LTE device sales that existed,” plaintiffs offer

                                  21   no explanation whatsoever as to how or why the hold letters issued in either case relate to the

                                  22   issues here. Plaintiffs’ request to compel these hold letters is therefore denied.

                                  23                                                    ***

                                  24
                                       5
                                  25     Cricket’s contentions that plaintiffs “have more than enough discovery to litigate this case” and
                                       that “they have never shown . . . that anything missing is needed to prosecute this case” miss the
                                  26   mark. ECF No. 161 at 4; see also ECF No. 119 at 4 (arguing previously that plaintiffs “fail to
                                       show” that “the missing information is necessary to prosecute this case”). Whether the “missing
                                  27   information”—i.e., the information that Cricket admittedly discarded—is “necessary” to plaintiffs’
                                       proof of their substantive claims here will be addressed at a later date, if and when plaintiffs seek
                                  28   spoliation sanctions. It is simply irrelevant to the issue now before the Court, which is whether
                                       Cricket’s hold letters should be produced in discovery.
                                                                                           8
                                         Case 3:19-cv-07270-WHA Document 185 Filed 03/16/21 Page 9 of 9




                                   1          For the reasons discussed above, the Court grants plaintiffs’ renewed request to compel

                                   2   production of Cricket’s litigation hold letters issued in connection with this case, Barraza, and

                                   3   Bond. Cricket must produce all portions of those letters that address litigation hold and/or

                                   4   preservation issues. To the extent any of the letters contain statements that clearly deviate from

                                   5   these issues, the Court is amenable to reviewing those statements in camera to evaluate whether

                                   6   they are protected by the attorney-client privilege and/or work product doctrine such that Cricket

                                   7   may redact them. Cricket is ordered to submit any hold letters qualifying for in camera review to

                                   8   the Court via email, at agtsettlement@cand.uscourts.gov, by March 24, 2021. Cricket shall

                                   9   produce all other letters (i.e., those addressing only litigation hold and/or preservation issues) to

                                  10   plaintiffs by March 24, 2021.

                                  11          Plaintiffs’ request to compel production of Cricket’s hold letters from Leap Wireless and

                                  12   Intellectual Ventures is denied.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: March 16, 2021

                                  15
                                  16
                                                                                                      ALEX G. TSE
                                  17                                                                  United States Magistrate Judge
                                  18
                                  19
                                  20
                                  21

                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                          9
